Citation Nr: 0721746	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  06-09 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
residuals of a left lower lobe lobectomy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from December 1960 to December 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision of the 
Manchester, New Hampshire regional office (RO) of the 
Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  This includes 
assisting the veteran in obtaining private medical records 
when they have been identified by the veteran and he has 
provided proper authorization.  38 U.S.C.A. § 5103A(b) (West 
2002 & Supp. 2005); 38 C.F.R §§ 3.159(c) (2006).  

A VA Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, was 
received from the veteran in May 2005.  These were 
accompanied by a statement from the veteran's representative 
indicating that he wanted VA to use these forms to obtain 
private treatment records in support of his appeal.  

The May 2005 VA Form 21-4142 indicates that the veteran has 
been receiving treatment from Dr. Heon, Dr. Wager, Dr. Oram, 
and Dr. Hassett.  The form indicated that all four of these 
doctors are located in Dover, New Hampshire.  The only 
address provided was the address for Wentworth Douglass 
Hospital in Dover, New Hampshire.  The dates of treatment 
were not provided.  

A review of the claims folder indicates that records from Dr. 
Hassett of Wentworth Douglass Hospital have been obtained.  
There is no indication that an attempt has been made to 
obtain the records from Dr. Heon, Dr. Wager, or Dr. Oram.  

In an August 2005 letter the RO asked the veteran to complete 
a separate VA Form 21-4142 for each doctor, and provide the 
complete address, dates of treatment, and conditions treated.  
The veteran did not reply to this letter.  

Although the veteran did not reply to the August 2005 letter 
that requested additional information for the doctors 
identified in May 2005, a review of the claims folder 
indicates that the full names and addresses of Dr. Rudolf 
Hoene and Dr. Gilbert Wager are contained both in medical 
records already contained in the claims folder, and in a 
March 2001 VA Form 21-4142.  When the information already 
contained in the claims folder is considered together with 
the May 2005 VA Form 21-4142, there appears to be sufficient 
information to enable VA to contact the veteran's doctors to 
obtain any records that have not previously been submitted.  

Similarly, the March 2001 VA Form 21-4142 includes the name 
and address of Thoracic and Vascular Associates of Dover, New 
Hampshire.  An internet search reveals that Dr. Robert C. 
Oram is currently associated with this firm.  In addition, 
private medical records from Dr. Oram dated 1997 are 
contained in the claims folder, which associate Dr. Oram with 
Wentworth Douglas Hospital in Dover, New Hampshire.  As noted 
above, the May 2005 VA Form 21-4142 also appears to associate 
Dr. Oram with this hospital.  The Board again finds that the 
May  2005 VA Form 21-4142, when combined with the information 
that is already in the claims folder, is sufficient to enable 
VA to contact Dr. Oram and to attempt to obtain any relevant 
records that have not been previously submitted.  

Accordingly, the case is REMANDED for the following action:

1.  Contact Dr. Robert C. Oram, Dr. 
Gilbert C. Wager, and Dr. Rudolf Hoene 
at addresses provided in the March 2001 
VA Form 21-4142, Authorization and 
Consent to Release Information to the 
Department of Veterans Affairs, or at 
the addresses contained in the private 
medical records in the claims folder.  
On the basis of the authorization 
provided via the May 2005 VA Form 21-
4142, request that these doctors 
provide a copy of all records 
pertaining to the treatment of the 
veteran's service connected left lobe 
lobectomy from 2003 to the present.  If 
these efforts are unsuccessful, the 
veteran should be notified of any 
additional information that is needed 
from him in order to obtain them.  All 
attempts to obtain these records should 
be documented in the claims folder. 

2.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, issue a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




